12/05/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                             November 15, 2022 Session

                STATE OF TENNESSEE v. ROBERTO DIGMA

                  Appeal from the Criminal Court for Knox County
                        No. 119356 Kyle A. Hixson, Judge


                            No. E2022-00309-CCA-R3-CD


The defendant, Roberto Digma, appeals the Knox County Criminal Court’s order revoking
his probation and ordering him to serve the balance of his eight-year sentence for
possession of .5 grams or more of methamphetamine with the intent to sell or deliver in
confinement. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., P.J., delivered the opinion of the court, in which TIMOTHY L.
EASTER, and JOHN W. CAMPBELL, SR., JJ., joined.

Jackson M. Fenner, Knoxville, Tennessee, for the appellant, Roberto Digma.

Herbert H. Slatery III, Attorney General and Reporter; Courtney N. Orr, Assistant Attorney
General; Charme P. Allen, District Attorney General; and Kenneth Irvine, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

             In August 2021, the defendant pleaded guilty to one count of possession of
.5 grams or more of methamphetamine with intent to sell or deliver, and, pursuant to the
plea agreement, the trial court sentenced the defendant to eight years’ incarceration
suspended to supervised probation. A probation violation warrant issued on September 20,
2021, alleging that the defendant violated the terms of his release by garnering new
charges, specifically, charges related to the manufacturing, sale, and delivery of
methamphetamine, unlawful possession of a firearm, simple possession, and possession of
unlawful drug paraphernalia.

             At a February 2022 hearing, the defendant submitted that he had violated the
terms of his probation by garnering new charges and waived his right to a revocation
hearing. The defendant requested that he be referred to “Enhanced Probation and to DRC,”
which request was unopposed by the State.

              The trial court revoked the defendant’s probation based on his admitting to
the violation. The court then ordered the defendant to execute his sentence, finding that
the defendant had committed the new offenses only one-and-one-half-months after being
placed on probation and that the defendant “ha[d] a gun” and determining that the
defendant’s conduct “demonstrates to me that [he] is a danger to our society and that he
has zero interest in actually abiding by any orders that this [c]ourt would place upon him
going forward.”

              In this timely appeal, the defendant argues that the trial court abused its
discretion by revoking his probation, alleging that there was insufficient evidence to
support the revocation. He does not challenge the court’s ordering him to execute his
sentence.

               The appellate standard of review of a probation revocation is “abuse of
discretion with a presumption of reasonableness so long as the trial court places sufficient
findings and the reasons for its decisions as to the revocation and the consequence on the
record.” State v. Dagnan, 641 S.W.3d 751, 759 (Tenn. 2022); see also State v. Shaffer, 45
S.W.3d 553, 554 (Tenn. 2001); State v. Reams, 265 S.W.3d 423, 430 (Tenn. Crim. App.
2007). “It is not necessary for the trial court’s findings to be particularly lengthy or detailed
but only sufficient for the appellate court to conduct a meaningful review of the revocation
decision.” Id. (citations omitted). Generally, “[a] trial court abuses its discretion when it
applies incorrect legal standards, reaches an illogical conclusion, bases its ruling on a
clearly erroneous assessment of the proof, or applies reasoning that causes an injustice to
the complaining party.” State v. Phelps, 329 S.W.3d 436, 443 (Tenn. 2010).

                As relevant here, “[i]f the trial judge revokes a defendant’s probation and
suspension of sentence after finding, by a preponderance of the evidence, that the defendant
has committed a new felony, new Class A misdemeanor, [or] zero tolerance violation . . . ,
then the trial judge may . . . cause the defendant to commence the execution of the judgment
as originally entered.” T.C.A. § 40-35-311(e)(2) (Supp. 2021). Accordingly, “[t]he trial
judge shall possess the power, in accordance with [Code section] 40-35-311, to revoke the
suspension” and “order the original judgment to be in full force and effect from the date of
the revocation of the suspension.” T.C.A. § 40-35-310(a). In other words, “[t]he trial judge
retains the discretionary authority to order the defendant to serve the original sentence.”
Reams, 265 S.W.3d at 430 (citation omitted).

               Before accepting the defendant’s submission to the probation violation, the
trial court asked the defendant whether he understood that he had
                                               -2-
              a right to a hearing on the allegations that are in that VOP
              warrant. You could force the State to call witnesses and prove
              to me that you actually committed these offenses. . . . .

                     If you submit here today, however, you’re giving up
              your right to that hearing, and you’re basically pleading guilty
              to these offenses for the limited purposes of our proceedings
              here today. At that point, it would be my determination as to
              how to proceed with your case. Whether I make referrals to
              other agencies, whether I place you on those agencies for
              community supervision, or whether I order you to go to prison.

                     That would be entirely within my discretion if you
              decide to submit to these offenses here today.

              The defendant indicated that he understood what the court had explained to
him and that he voluntarily agreed to waive his right to a hearing and submit to the alleged
violation.

               The defendant now argues that the trial court erred by finding that he
violated the terms of his release based solely on his submission to the violation. He asserts
that when he submitted to the alleged violation, it “was not an admission of the underlying
facts of the new offenses, but rather a product of an agreement reached between the
parties.” No agreement, however, appears in the record, and the trial court made very
clear that the court alone would determine the consequence for the revocation, including
the possibility of incarceration. The trial court did not err.

              Accordingly, the judgment of the trial court is affirmed.

                                   _____________________________________________
                                   JAMES CURWOOD WITT, JR., PRESIDING JUDGE




                                             -3-